DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1-27-2021 have been fully considered. As applicant’s arguments are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, et. al., U.S. Patent Application Publication Number 2006/0262009, published November 23, 2006 in view of Schroder, et. al., U.S. Patent Application Publication Number 2020/0064455, filed December 7, 2017 and Salter, U.S. Patent Number 5,682,605, published October 28, 1997.

As per claims 1, 8 and 16, Watanabe discloses a radar sensing system comprising: 
at least one transmitter configured for installation and use on a vehicle, and configured to transmit phase-modulated continuous wave radio signals; at least one receiver configured for installation and use on the vehicle, and configured to receive radio signals that include (i) the transmitted radio signals transmitted by the at least one transmitter and reflected from objects in the environment, and (ii) interfering frequency-modulated radio signals transmitted by another radar sensing system (Watanabe, Fig. 3A, ¶31-32 and ¶11 where interference comes from another vehicle);
a controller configured to control the at least one transmitter and the at least one receiver such that the at least one transmitter and the at least one receiver operate in alternating transmit and receive windows (Watanabe, Fig. 4A and ¶33 showing timing diagrams for transmit and receive of the multiple radars);
and wherein each receiver of the at least one receiver comprises a linear frequency modulation canceler configured to mitigate the interfering radio signals received by the associated receiver, such that the associated receiver is able to estimate a location of an object (Watanabe, ¶32-34 where interference is cancelled out and objects are detected).
Watanabe is silent in regards to phase modulated continuous waves and fails to explicitly state the transmit and receive windows are separated in time.
Schroder teaches phase modulated continuous waves in a vehicle radar (¶30).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use phase modulation to gain the benefit of easy coding as taught by Schroder (¶31).
Salter teaches transmit and receive windows separated in time (Col. 4, lines 46-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the timing limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance, the disclosure of Watanabe provides for proper transmission and reception of signals in windows.

As per claim 17, Watanabe as modified by Schroder and Salter discloses the radar sensing system of claim 16, wherein the interfering radio signals are modulated with a linear frequency modulation (Watanabe, ¶11 where the interference is FMCW).

Allowable Subject Matter
Claims 2-7, 9-13, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646